Citation Nr: 0937793	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  02-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for anxiety disorder 
claimed as secondary to medications taken for service-
connected irritable bowel disease with gastritis and 
cholecystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1971 and December 1972 to March 1992.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2003, November 2005, and April 2006, the Board remanded the 
above matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2005 and April 2006 Board remands, the RO was 
instructed to take appropriate action to schedule the Veteran 
for a VA examination, to include a request that the examiner 
specifically opine as to whether the Veteran's anxiety 
disorder was caused or aggravated by his service-connected 
irritable bowel disease with gastritis and cholecystectomy, 
to specifically include any medications taken for the 
service-connected irritable bowel disease with gastritis and 
cholecystectomy.  

A VA examination was conducted in December 2006, with an 
addendum dated in May 2007.  Although the examiner addressed 
whether the Veteran's anxiety disorder is caused or 
aggravated by his service-connected irritable bowel disease, 
the examiner did not address whether the Veteran's anxiety 
disorder is caused or aggravated by any gastritis and 
cholecystectomy, or by any medications taken for the service-
connected irritable bowel disease with gastritis and 
cholecystectomy.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his anxiety 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner should 
provide an opinion as to the etiology of 
the anxiety disorder, to include the 
following: whether it is at least as 
likely as not that the Veteran's anxiety 
disorder was caused or aggravated (i.e. 
increased in disability) by his service-
connected irritable bowel syndrome with 
gastritis and cholecystectomy, to 
specifically include any medications taken 
for the service-connected irritable bowel 
disease with gastritis and 
cholecystectomy.  A complete rationale 
should be provided for all opinions.  

2.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
service connection for anxiety disorder 
claimed as secondary to medications taken 
for service-connected irritable bowel 
disease with gastritis and cholecystectomy.  
If the benefit sought on appeal remains 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




